Title: To Thomas Jefferson from Robert Williams, 25 August 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Mississippi TerritoryWashington Augt. 25th. 1807.
                        
                        Some weeks ago I Recd. under Cover from the Secy. of State a Commission for Thos. H Williams Esqr. as
                            Secy. of this Territory, but no letter from You Or the Secretary of State has been Recd. by him or myself On the
                            Subject of his Appointmint—Neither have I Recd. an acknowledgement of any of my letters to Yourself or Mr. Madison
                            Since my Arrival in the Territory last Jany.—As letters Sometimes fail to Reach their distination, & that this may
                            have been the case with Mine or Some of them is, alone, the Reason why I wish to know whether they have been Recd.—
                        Mr. Williams has qualified under his Commission a Circumstance highly pleasing to the people of this Country
                            (except the West party Revived under the Auspices of Mead & Poindexter) Mr. Wms. left this a few days ago for the
                            Federal City Via Richmond where he will attend as a witness agt. A Burr.—The oppertunity which You will have from a
                            personal interview with Mr. Williams, to Obtain every information You may wish or that May be Necessary Respecting this
                            Country its political Situation & Characters Renders it unnecessary to go into any kind of detail at present—
                        I take the liberty in Continuation of what I have heretofore done of inclosing the Messenger Since my last,
                            Also a hand bill of Mr. Poindexter And a Statement by Mr. Winston (One of the Genl. Men present at the time the
                            transaction took place) which Statement as Relates to my Reply aver
                            to be Correct—
                        As to the falsity of Many of the Statements which these papers contain Respecting My political conduct &
                            character they come within Your Own Knowledge, & as to Such as do not, & are limitted within This Territory I pray You
                            to Make enquiry of Mr. Williams Respecting them, & Notwithstanding You are so well acquainted with what party and
                            unprincipled Characters can do, I Venture to Say You will be astonished—
                        I am charged with making all my Appointments from among the federalist, when the Reverse is the fact—Mr.
                            Mead appointed as many, Nay more of this description to office during his administration than I have done during the whole
                            of Mine not that I disapprove Any of the Appointments he made for they ware well disposed Judicious Characters, but Still
                            for a Similar Conduct this party with him at their head Contend I ought to be Damnd.—
                        One would Suppose from their papers that my Appointments were exclusively federal and of men hostile to the
                            present Administration, when the fact is that of all the important Offices in this Territory there is not more than three
                            or four filled by me, with Characters of that description by this parties own denomination and even them I call
                            Republicans, they are firmly Attached to Your person & the present Administration, which is the Reverse with the West
                            & Mead party, and any appearence to the contrary is artifice & insidiousness and haveing been deceived in their
                            calculations among the people here, as to their influence with the General Administration has made them come out in a way
                            which opens the eyes of those who have been blinded by thim. I am with great respect yrs.
                        
                            Robert Williams
                            
                        
                        
                            4 Companies of Volunteers have offered their Services to the President of which the Secy of War is
                                officially informed agreeable to your letter on that Subject.
                        
                        
                            RW
                        
                    